Citation Nr: 1143094	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  05-32 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for the service-connected facial scars, residuals of a shell fragment wound (SFW).

2.  Entitlement to a disability rating in excess of 10 percent for the service-connected residuals of an injury to Muscle Groups VII and VIII, left wrist (previously referred to as right upper extremity).

3.  Entitlement to a disability rating in excess of 20 percent for the service-connected SFW residuals to Muscle Group XXIII, (right shoulder and side and back of the neck) moderately severe, to include limitation of motion of the right shoulder and scars.  

4.  Entitlement to a compensable disability rating prior to June 5, 2009 and in excess of 10 percent thereafter for the service-connected left foot scar, as a residual of the SFW.  

5.  Entitlement to a compensable disability rating prior to June 5, 2009 and in excess of 10 percent thereafter for the service-connected left wrist scar, as a residual of the SFW.

6.  Entitlement to a compensable disability rating prior to June 5, 2009 and in excess of 10 percent thereafter for the service-connected right knee scar as a residual of the SFW.

7.  Entitlement to a compensable disability rating prior to June 5, 2009 in excess of 10 percent thereafter for the service-connected scar of the right lower extremity, lateral aspect as a residual of the SFW.

8.  Entitlement to a compensable disability rating prior to June 5, 2009 and in excess of 10 percent thereafter for the service-connected scar of the right ankle, as a residual of the SFW.

9.  Entitlement to an effective date prior to May 22, 2009 for the grant of service connection for posttraumatic stress disorder (PTSD).  

10.  Entitlement to an effective date prior to June 5, 2009 for the grant of service connection for neuralgia of the left foot.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to December 1969.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In that decision, the RO reopened, but denied a claim of service connection for PTSD, and denied claims for increased ratings for the Veteran's service-connected SFW residuals.  

These issues were remanded by the Board in January 2005.  In July 2008, the Board reopened the issue of service connection for PTSD and remanded the reopened claim for additional development of the record, along with the issues of entitlement to a disability evaluation in excess of 30 percent for service connected shell fragment wound (SFW) facial scars; entitlement to a disability evaluation in excess of 10 percent for service connected injury to muscle group VIII (left wrist); entitlement to a disability evaluation in excess of 10 percent for service connected injury to muscle group XXIII (right shoulder and neck); and entitlement to a compensable disability evaluation for SFW scars of the left wrist and lower extremities.  

At the June 2009 VA examination, the examiner revealed that the muscle injury to the left wrist included Muscle Groups VII and VIII; and, specifically noted that the Veteran's wrist muscle injury affects his left wrist and not his right wrist, as was previously indicated.  Thus, the issue has been recharacterized on the front page of this decision to reflect the physician's findings.

The Veteran's claim included a claim for increased (compensable) ratings for the service-connected scar of the left wrist and the scars of the lower extremities.  During the pendency of the appeal, the RO issued a rating decision in November 2010 that granted increased (compensable) disability ratings of 10 percent for scars of the left wrist, right knee, right leg, left foot, and right ankle.  The effective date for the increase was June 5, 2009, the date of a VA examination.  As these awards do not constitute a complete grant of benefits sought, the issues remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993)

The Veteran reports that he is unemployable due to his service-connected disabilities.  Because the November 2010 rating decision granted service connection for PTSD and assigned a 70 percent rating, effective from May 22, 2009, the Veteran now meets the schedular criteria for a total rating based on individual unemployability due to service-connected disabilities (TDIU) under 38 C.F.R. § 4.16.  There is still a question, however, as to whether the Veteran is unable to secure and maintain employment as a result of his service-connected disabilities.  In the recent case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court clarified that a TDIU claim is part of the Veteran's increased rating claim, and therefore the proper remedy is for the Board to remand, rather than refer, the TDIU component of the increased rating issue to the AOJ for proper development and adjudication.  However, because the issue of entitlement to an increased rating for service-connected PTSD is not currently before the Board, and this appears to be the central basis for the TDIU claim, the matter of entitlement to a TDIU is referred to the RO for appropriate consideration.  

Notably, at some point between the time the RO issued the rating decision of October 1995 and the rating decision of September 1994, the rating for the service-connected injury to muscle group XXIII (right shoulder and side of neck) appears to have been inadvertently changed from 20 percent to 10 percent.  There is no indication that the rating was reduced, or that the Veteran's symptoms have improved, or that the RO proposed to reduce the 20 percent rating at any time.  This matter, as well as the issues of entitlement to an earlier effective date for the service-connected PTSD and neuralgia of the left foot, are addressed in the remand portion of this decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The service-connected facial scars are located at the right lateral mandible to under the earlobe and the right neck from the anterior aspect of the sternocleidomastoid to the rear exit wound behind sternocleidomastoid.  The facial scars are manifested by mild induration of 2 inches near the ear; with the scars measuring 1/2 inch wide by 4.5 inches long (face) and 1/2 inch wide by 1.75 inches long (neck); manifested by adherence to underlying tissue with underlying soft tissue damage and underlying tissue loss, elevation of scar, discoloration lighter than normal measuring 4.5 inches; but, without skin ulceration or breakdown, depression or abnormal texture, resulting in no more than 3 characteristics of disfigurement; and without gross distortion or asymmetry of two features or paired sets of features.  

2.  The service-connected residuals of a SFW to Muscle Groups VII and VIII (left wrist) are productive of an overall moderately severe disability picture with regard to Muscle Group VIII and an overall moderate disability picture with regard to Muscle Group VII; and, the combined evaluation of these two Muscle Group injuries which affect a single unankylosed joint (the left wrist) is less than the disability rating for unfavorable ankylosis of the non-dominant wrist.  

3.  The service-connected residuals of Muscle Groups VII injuries do not more nearly approximate that of moderately severe injury of the left wrist and the service-connected residuals of Muscle Group VIII injuries do not more nearly approximate that of severe injury of the left wrist.  

4.  Throughout the appeal period, the service-connected left foot scar has measured .3 by 1.2 inches, and has been manifested by tenderness on palpation with underlying soft tissue damage; however, adherence to underlying tissue is not shown, and there is no limitation of motion or loss of function, no skin ulceration or breakdown over the scar.  

5.  Throughout the entire appeal period, the service-connected left wrist scar has measured 1/2 by 1.75 inches, and has been manifested by tenderness on palpation, with mild to moderate underlying adherence to tissue resulting in limitation of flexibility.

6.  Throughout the entire appeal period, the service-connected right knee scar has measured.4 by 1.6 inches, and has been manifested by tenderness on palpation; no limitation of motion or function, no adherence to underlying tissue, and no underlying soft tissue damage or skin ulceration or breakdown over the scar has ever been demonstrated.  

7.  Throughout the entire appeal period, the service-connected right lower extremity scar, at the right lower leg lateralized below the calf, has measured .4 by 2 inches, and is tender to palpation with adherence to underlying tissue; however, there is no limitation of motion or loss of function demonstrated and no skin ulceration or breakdown over the scar has ever been shown.  

8.  Throughout the entire appeal period, the service-connected right ankle scar has measured .2 by .75 inches, and has been manifested by tenderness on palpation; however, there is no limitation of motion or loss of function, no underlying soft tissue damage, no adherence to underlying tissue, and no skin ulceration or breakdown over the scar.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 30 percent for the service-connected facial scars have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.321 , 4.1- 4.14, 4.7, 4.118, Diagnostic Code 7800 (2002 and 2010). 

2.  The criteria for the assignment of a combined 30 percent rating, but not higher, have been met for the service-connected SFW residuals of Muscle Groups VII and VIII (left wrist) throughout the entire appeal period.  38 U.S.C.A. §§ 1155 , 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.25 , 4.55(d), 4.73, Diagnostic Codes 5307, 5308 (2011). 

3.  The criteria for the assignment of a 10 percent rating, but no higher, for the service-connected left foot scar have been met during the entire appeal period; the criteria for the assignment of a rating in excess of 10 percent have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.321 , 4.1- 4.14, 4.7, 4.118, Diagnostic Code 7804 (2002 and 2010). 

4.  The criteria for the assignment of a 10 percent rating, but no higher, for the service-connected left wrist scar have been met during the entire appeal period; the criteria for the assignment of a rating in excess of 10 percent have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.321 , 4.1- 4.14, 4.7, 4.118, Diagnostic Code 7804 (2002 and 2010). 

5.  The criteria for the assignment of a 10 percent rating, but no higher, for the service-connected right knee scar have been met during the entire appeal period; the criteria for the assignment of a rating in excess of 10 percent have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.321 , 4.1- 4.14, 4.7, 4.118, Diagnostic Code 7804 (2002 and 2010). 

6.  The criteria for the assignment of a 10 percent rating, but no higher, for the service-connected right lower extremity scar have been met during the entire appeal period; the criteria for the assignment of a rating in excess of 10 percent have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.321 , 4.1- 4.14, 4.7, 4.118, Diagnostic Code 7804 (2002 and 2010). 

7.  The criteria for the assignment of a 10 percent rating, but no higher, for the service-connected right ankle scar have been met during the entire appeal period; the criteria for the assignment of a rating in excess of 10 percent have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.321 , 4.1- 4.14, 4.7, 4.118, Diagnostic Code 7804 (2002 and 2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With regard to the increased rating claims on appeal, the RO provided the appellant pre-adjudication notice by a letter dated in May 2004.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate an increased rating claim and the relative duties of VA and the claimant to obtain evidence.  

In July 2008 the Board remanded the claims on appeal back to the RO for additional development of the record.  Subsequent to that remand, the RO sent letters to the Veteran in August 2008 and June 2010 which provided additional notice regarding his claims for increased ratings for the SFW residuals to Muscle Groups VII (left wrist) and XXIII (right shoulder and neck), as well as the scars of the face, left wrist, and lower extremities.  These letters explained what evidence was necessary to substantiate his claims, in addition to notice about how VA assigns initial disability ratings and effective dates for any grant of service connection.  The August 2008 letter provided the rating criteria specific to rating scars of the head, face, or neck, as well as other scars that are superficial, but painful.  These letters were followed with a November 2010 Supplemental Statement of the Case (SSOC). 

Any notice errors in this case did not affect the essential fairness of the adjudication because VA cured the procedural defects and has obtained all relevant evidence.  The notices provided to the Veteran over the course of the appeal provided all information necessary for a reasonable person to understand what evidence and/or information was necessary to substantiate his claim.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, to the extent possible, obtained medical opinions as to the etiology and severity of disabilities, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The Veteran asserts that his increased ratings should date back to 1970 when he was initially granted service connection for his SFW residuals because he had been requesting a VA examination for reevaluation for the last twenty years or so, but no examinations were afforded him because he was imprisoned for many years.  The claims file reflects, however, that the RO made several attempts to have the Veteran removed from prison for examination but the prison warden would not allow it.  Additionally, the RO inquired as to whether VA personnel could conduct examinations in jail, but that too, was not possible.  Although the Veteran feels he was entitled to examinations in prison, it is worth noting that it was the Veteran's own felonious actions that resulted in his imprisonment, not those of VA or anyone else.  VA assisted the Veteran to the extent possible in this case.  Examinations were ultimately conducted in May 2009 and June 2009, after the Veteran was released from prison.  

With regard to the July 2008 remand, the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106   (2008); Dyment v. West, 13 Vet. App. 141, 146-47   (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377   (2002). 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time. 

II.  Increased Ratings

The Veteran seeks higher disability ratings for his service-connected scars and higher disability ratings for his service-connected SFW residuals.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

It is appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings  Hart v. Mansfield, 21 Vet. App. 505 (2007).


Scars

The criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708  (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118 , Diagnostic Codes 7800 to 7805).  The Veteran was informed of the old criteria in the February 2005 SOC and he was informed of the new criteria in the November 2010 supplemental statement of the case (SSOC).  Thus, the claims were considered under both rating criteria that were effective from August 30, 2002, and the criteria effective from October 23, 2008. 

Under the applicable criteria in effect from August 30, 2002, for scars that are located on the head, face, or neck, a 10 percent rating is warranted with one characteristic of disfigurement; a 30 percent rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristics of disfigurement; a 50 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement; and, an 80 percent rating is provided when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  Id.  

Under note (1), the 8 characteristics of disfigurement for purposes of evaluation under Section 4.118, are: a scar 5 or more inches (13 or more cm.) in length; scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper- pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). Pursuant to Note 2, tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle).  Pursuant to Note 3, the adjudicator is to take into consideration unretouched color photographs when evaluating under these criteria.  38 C.F.R. § 4.118 , Diagnostic Code 7800, Notes 1-3.  

According to a VA examination from June 2009, the Veteran's facial scars are located on the right face and right neck.  The right facial scar is located from the right lateral mandible to under the earlobe with mild induration near the ear.  The scar is 1/2 wide and 4.5 inches long.  The scar is not tender to palpation and there is no limitation of motion or loss of function.  Additionally, there is no skin ulceration or breakdown over the scar.  The texture of the scar is normal.  The scar has the following characteristics of disfigurement:  adherence to underlying tissue with underlying soft tissue damage.  The underlying tissue loss is mild with induration of two inches near the right earlobe.  The scar is elevated and lighter than normal.  

The other facial scar is located at the right neck from the anterior aspect of the sternocleidomastoid to the rear exit wound behind sternocleidomastoid.  Other circular wounds are the same size, at a width of 1/2 inch and 1.75 inches long.  The scars are not tender, there is no adherence to underlying tissue, and there is no limitation of motion or loss of function.  There is underlying soft tissue damage but no skin ulceration or skin breakdown.

Based on the above findings, the facial scars produce no more than three characteristics of disfigurement:  (1) scar(s) at least one-quarter inch wide; (2) surface contour of scar elevated; and (3) scar adherent to underlying tissue.  Although the scar located from the right lateral mandible to under the earlobe has some mild induration, it is only two inches.  Similarly, the skin color is lighter than normal, but the overall area does not exceed six square inches.  Finally, the underlying soft tissue missing in any area of the face is not shown to exceed six square inches.  Thus, the facial scars do not exhibit more than three characteristics of disfigurement.  When this evidence is applied to the rating criteria at Diagnostic Code 7800, the criteria for the assignment of a 30 percent rating, and no higher, are met.  To warrant the next higher, 50 percent rating, the evidence would have to show visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features; or, with four or five characteristics of disfigurement.  This is not demonstrated.  Even when the two facial scars are considered together, the combined size is not six square inches or greater, and the length of the scars, when considered together does not meet or exceed 5 inches.  

In pertinent part, the regulatory amendments include the addition of Note (4) under Diagnostic Code 7800.  This note provides that VA should separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply § 4.25 to combine the evaluation(s) with the evaluation assigned under this diagnostic code.  Pursuant to Note (4), disabling effects other than disfigurement can be separately rated, and here, the Veteran has slight loss of sensitivity in the right lateral face, near the margin of the ear.  Sensory loss in the face would be rated pursuant to disease of the cranial nerves under 38 C.F.R. § 4.124.  Diagnostic Codes 8205, 8207, 8209-8212 govern the cranial nerves, and provide 10 percent ratings for moderate incomplete paralysis.  Anything less severe than moderate incomplete paralysis would be rated as noncompensable.  Here, the Veteran's sensory loss is only noted to be slight; thus, a separate compensable rating under the neurological codes for rating cranial nerves is not for application.  

Additionally, the addition of Note (5) under Diagnostic Code 7800 notes that the characteristics of disfigurement may be caused by one scar or by multiple scars; the characteristics required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  In this case, all of the characteristics of both facial scars were considered together, and they still did not produce more than 3 characteristics of disfigurement.  

For these reasons, the preponderance of the evidence is against the claim for an increased rating for the service-connected facial scars, there is no doubt to be resolved; and a rating in excess of 30 percent for the service-connected facial scars is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

The other service-connected scars are not of the head, face, or neck and are described as follows:

There is a scar at the left upper extremity (anterior surface) at the left forearm in pronation.  The scar is 2.4 inches long and 1/4 inch wide with mild adherence to underlying tissue.  Associated loss of muscle mass is also noted.  The scar is tender to palpation.  The examiner noted that the adherence to the underlying tissue resulted in limited flexibility though slow supination and pronation were near normal.  The wrist was weak in extension.  There was no skin ulceration or breakdown over the scar.  The diagnosis was left wrist scar as noted, with mild to moderate underlying adherence.  

There is a scar at the right lower extremity (anterior surface) at the right knee, anterior lateral patella measuring 1.6 inches long and .4 inches wide.  The scar is tender to palpation.  There is no adherence to underlying issue, no limitation of motion or loss of function; no underlying soft tissue damage, and no skin ulceration or breakdown over the scar.  The diagnosis is scar of the right knee as noted.  

There is a scar of the right lower extremity (anterior surface) at the right lower leg lateralized below the calf measuring 2 inches in length by .4 inches wide.  The scar is tender to palpation and adheres to the underlying tissue, but there is no limitation of motion or loss of function, and no skin ulceration or breakdown over the scar.  The diagnosis was right lower leg scar, lateral, as noted.  

There is a scar at the left lower extremity (posterior surface) at the dorsal left foot to the medial margin, measuring 1.2 inches long by .3 inches wide.  The scar is tender to palpation and there is underlying soft tissue damage, as the Veteran reports some mild sensory loss to light touch and vibration of the left foot associated with the scar.  There is no adherence to underlying tissue, no limitation of motion or loss of function, and no skin ulceration or breakdown over the scar.  The diagnosis is left foot, dorsal scar, as noted.  

There are two small scars at the right lower extremity (anterior surface) anteriolateral and slightly more medial right ankle.  The scars are the same size and measure .75 inches long by .2 inches wide.  The scars are tender to palpation.  They are not adherent to underlying tissue and there is no limitation of motion or loss of function.  There is no underlying soft tissue damage or skin ulceration or breakdown over the scars.  The diagnosis is right ankle scar times two, as noted.  The Veteran reported tenderness and loss of flexibility along with delay in active motion and muscle response in the right ankle.  An x-ray of the right ankle revealed no shrapnel found.  There was fasciitis with calcaneal spurring noted in the right foot.  

The criteria of Codes 7801 and 7802 govern scars other than the head face or neck.  Pursuant to Diagnostic Code 7801, a deep scar that involves an area or areas exceeding 6 square inches or 39 sq. cm. warrants a 10 percent or higher rating depending on the total area or areas involved.  However, in this case, the Veteran's scars do not exceed six square inches, they are not deep, and they do not involve limitation of motion.  

Pursuant to Diagnostic Code 7802, a superficial scar that does not cause limited motion is entitled to a maximum 10 percent evaluation if the scars involve an area or areas of 144 square inches or greater.  That is not the case here.  None of the Veteran's scars, singly, or in combination involve an area as large as 144 square inches.  Accordingly, the Veteran is not entitled to a compensable rating under Diagnostic Codes 7801 and 7802 for his service-connected scars of the left wrist, right knee, right lower leg, left foot and right ankle. 

Pursuant to Diagnostic Code 7803 a superficial, unstable scar warrants a 10 percent evaluation and pursuant to Diagnostic Code 7804, a superficial scar that is painful on examination is entitled to a 10 percent evaluation.  The VA examination indicates that all of the above noted scars other than the head, face or neck are tender on palpation.  Thus, 10 percent ratings were assigned for each scar pursuant to Diagnostic Code 7804.  

A separate, or higher rating is not warranted pursuant to Diagnostic Code 7805, which states that other scars should be rated based on limitation of function of the affected part because the examiner specifically stated that there was no limitation of function with respect to any of the scars associated with the service-connected SFW injury, except with respect to the left wrist and left foot.  The associated disabling condition of the left wrist, however, is already separately rated based on muscle injuries to Muscle Groups VII and VIII; and, the RO assigned a separate 10 percent rating for neuralgia of the left foot as part of the November 2010 rating decision.  Although the June 2009 examination noted fasciitis with calcaneal spurring with respect to the right ankle, this disabling condition has not been associated with the scar or any associated muscle injury.  

In pertinent part, Diagnostic Code 7804 was revised to indicate that unstable or painful scars would be rated as 10 percent disabling provided that there was one or two scars that were unstable or painful.  For three or four scars that are unstable or painful, a 20 percent rating is assigned; and, where there are five or more scars that are unstable or painful, a 30 percent rating is assigned.  Diagnostic Code 7805 was revised to indicate that any disabling effect(s) not considered in a rating pursuant to Diagnostic Codes 7800-7804 could be rated under an appropriate diagnostic code. 

In this case, the Veteran's scars of the left wrist, right knee, right leg, left foot and right ankle do not produce disabling effects not considered in the rating criteria pertaining to Diagnostic Codes 7801-7804, with the exception of the sensory loss of the left foot.  As noted, a separate disability rating for the neuralgia of the left foot was established.  

In a November 2010 rating decision, the RO assigned a separate 10 percent disability rating for the left foot neuralgia associated with the left foot scar pursuant to 38 C.F.R. § 4.4.124a, Diagnostic Code 8720, neuralgia of the sciatic nerve.  Under that code a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve.  Moderate incomplete paralysis of the sciatic nerve warrants a 20 percent rating.  A 40 percent rating is assigned for moderately severe incomplete paralysis and a 60 percent rating is assigned for severe incomplete paralysis with marked muscular atrophy.  Complete paralysis of the sciatic nerve, where the foot dangles and drops, with no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, warrants an 80 percent rating.  

As the June 2009 VA examination reports notes no more than mild sensory loss to light touch and vibration of the left foot associated with the scar area, then a rating in excess of 10 percent for the left foot neuralgia is not for assignment pursuant to Diagnostic Code 8720.  

Although the revised Diagnostic Code 7804 allows for the assignment of a 30 percent rating for five or more painful scars, the Veteran is already receiving separate 10 percent ratings for those five painful scars, which, when combined under 38 C.F.R. § 4.25, results in a combined rating rounded to 40 percent.  Thus, it is to the Veteran's benefit to have his 5 scars (left wrist, right knee, right leg, left foot and right ankle) separately rated at 10 percent each, rather than to have a single 30 percent rating assigned under the revised Diagnostic Code 7804.  

For all the foregoing reasons, the preponderance of the evidence is against the claim for ratings in excess of 10 percent for the service-connected scars of the left wrist, right knee, right leg, left foot and right ankle, there is no doubt to be resolved; and ratings in excess of 10 percent for the service-connected scars are not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

However, the 10 percent ratings assigned pursuant to the November 2010 rating decision are made effective only from June 5, 2009, the date of the VA scars examination.  Noncompensable ratings are assigned prior to that date.  Although the medical evidence of record which describes the severity of the scars is not provided until June 2009, there is nothing in the record to suggest that the Veteran's scars were any more, or any less, painful or tender at the time of the June 2009 examination as compared to the date he filed his most recent claim for increase.  The record reflects that the Veteran requested VA compensation and pension examinations on numerous occasions to assess the severity of the service-connected scars since the early 1990's; however, because the Veteran was in prison during that time period, all attempts to schedule the Veteran's VA examinations failed.  Although the regulations governing effective dates at 38 C.F.R. § 3.400(o) for increased ratings do not allow for an effective date for the increases in this case to date as far back as the 1990's; the fact that the Veteran was requesting examinations to assess the severity of his scars since that time does, however, provide evidence that the scars were 10 percent disabling prior to the date of the VA examination on June 5, 2009.  Moreover, the Veteran is certainly competent to state that his service-connected scars are painful, as this is a symptom that is capable of lay observation.  As such, the medical examination of June 2009 merely documented the state of the Veteran's scars and provided the necessary medical data to indicate that a rating in excess of 10 percent was not warranted.  In resolving all doubt in the Veteran's favor, however, it is reasonable to assume that the Veteran's scars have been painful throughout the appeal period.  As such, the 10 percent rating assigned pursuant to the November 2010 rating decision should be made effective for the entire appeal period under consideration here.  

In sum, the 10 percent ratings currently assigned for the service-connected scars of the left wrist, right knee, right leg, left foot and right ankle are warranted throughout the appeal period; the criteria for the assignment of ratings in excess of 10 percent for these service-connected scars are not warranted at any time during the appeal period.  

Muscle Injury - Groups VII and VIII

The Veteran seeks a rating in excess of 10 percent for the service-connected residuals of a SFW to the left wrist and forearm.  As noted above, the initial rating decisions of August 1968 and May 1970 referred to the left wrist muscle injury as affecting the right wrist.  However, the most recent examination report of June 2009 clarified that the injury affected the left wrist.  The examiner confirmed this finding with x-ray studies showing retained metallic foreign bodies in the left wrist.  

Initially, the Veteran's left wrist muscle injury was rated pursuant to the criteria for rating muscle injuries for Muscle Group VIII, under 38 C.F.R. § 4.73, Diagnostic Code 5308.  At the most recent VA examination, in June 2009, the examiner noted that the muscle injury of the left wrist affected both Muscle Groups VII and VIII.  

The VA examiner noted that there was retained shrapnel at the radial head (Muscle Group 7 - pronator teres).  The muscle strength was 4.  There was no tissue loss.  Additionally, the examiner noted injury to Muscle Group 8 - the carpal extensors, finger extensors, and thumb extensors.  Muscle strength was 3 and tissue loss was noted.  Finally, the examiner indicated no injury to Muscle Group 9.  The examiner indicated that the left wrist and forearm demonstrated moderate loss of extensor mass.  Additionally, slight limitation of active pronation and supination of the left wrist was present.  Response was slow.  There was mild contracturing and atrophic muscle change which reduced grip and grasp strength.  This was mild to moderate at 3-4 out of 5.  Metallic foreign body/shrapnel adjacent to the left radial head in the soft tissues was noted on x-ray, without any fracture or dislocation.  The diagnosis was muscle group losses secondary to shrapnel damage in the left wrist and forearm with retained shrapnel as noted.  This disability was noted to have mild to severe affects on daily activities such as shopping and feeding (mild) to exercise and recreation severe).  Other activities such as chores, traveling and bathing were moderately affected.  

Although the examiner in June 2009 did not differentiate between the Veteran's dominant and non-dominant hands, an old VA examination dated in April 1970 indicates that the Veteran is right handed, by usage.  Thus, it is reasonable to conclude that the Veteran's left wrist is the non-dominant wrist.  

Diagnostic Code 5307 is used in rating muscle injuries to Muscle Group VII.  38 C.F.R. § 4.73 , Diagnostic Code 5307.  Muscle Group VII involves the muscles arising from internal condyle of the humerus, to include flexors of the carpus and long flexors of fingers and thumb, and the pronator, and its functions include the flexion of wrist and fingers.  A slight injury to the nondominant hand involving Muscle Group VII warrants a noncompensable rating.  Higher disability ratings of 10, 20, and 30 percent are warranted when the injury to the nondominant hand involving Muscle Group VII is moderate, moderately severe, and severe, respectively. Id.  

Diagnostic Code 5308 is used in rating muscle injuries to Muscle Group VIII.  38 C.F.R. § 4.73 , Diagnostic Code 5308.  Muscle Group VIII involves the muscles arising mainly from the external condyle of the humerus, to include extensors of the carpus, fingers, and thumb, and the supinator, and its functions include extension of the wrist, fingers, and thumb, and abduction of the thumb.  A slight injury to the nondominant hand involving Muscle Group VIII warrants a noncompensable rating.  Higher disability ratings of 10, 20, and 30 percent are warranted when the injury to the nondominant hand involving Muscle Group VIII is moderate, moderately severe, and severe, respectively.  Id.  

The factors to be considered in evaluating residuals to healed wounds involving muscle groups are set forth in 38 C.F.R. §§ 4.55 , 4.56.  A muscle injury evaluation will not be combined with a peripheral nerve paralysis evaluation of the same body part unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a).  The combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint.  38 C.F.R. § 4.55(d).  In this case, unfavorable ankylosis of the non-dominant wrist warrants a 40 percent evaluation.  Thus, the highest possible combined evaluation for the service-connected injury to muscle group(s) VII and VIII is 30 percent.  

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  A through and through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b) . 

The type of injury associated with a moderate muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and, if present, exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).  

The type of injury associated with a moderately severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and, if present, exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3) . 

The type of injury associated with a severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track, and indications on palpation of loss of deep fascia, muscle substance, or soft flabby muscles in wound area.  Also, muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side should indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bone, sacrum, or vertebrae, with epithelial sealing over the bone, rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4) . 

Applying the above criteria pertaining to muscle injuries to the Veteran's residual SFW to Muscle Groups VII and VII, the Veteran's symptoms more nearly approximate moderate damage to Muscle Group VII and moderately severe damage to Muscle Group VIII.  According to the examination in June 2009 as noted above, the muscle strength of Group VII muscles of the left wrist was 4 and there was no tissue loss.  Additionally, the examiner noted muscle strength of 3 and tissue loss with regard to the Group VIII muscle injury of the left wrist.  The examiner indicated that the left wrist and forearm demonstrated moderate loss of extensor mass.  Additionally, slight limitation of active pronation and supination of the left wrist was present.  Response was slow.  There was mild contracturing and atrophic muscle change which reduced grip and grasp strength.  This was mild to moderate at 3-4 out of 5.  Metallic foreign body/shrapnel adjacent to the radial head in the soft tissues was noted on x-ray.  This disability was noted to have mild to severe affects on daily activities such as shopping and feeding (mild) to exercise and recreation (severe).  Other activities such as chores, traveling and bathing were moderately affected.  

Based on these findings, the criteria are met for the assignment of a separate 10 percent rating for Muscle Group VII injury based on moderate muscle damage to the left wrist and forearm; and, a separate 20 percent rating for Muscle Group VIII injury based on moderately severe muscle damage to the left wrist and forearm.  When these ratings are combined pursuant to the combined ratings table at 38 C.F.R. § 4.25, the combined rating is equivalent to 30 percent.  As previously noted, this is the highest possible rating because the next higher, 40 percent rating would be equivalent to unfavorable ankylosis of the wrist, and the combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint.  38 C.F.R. § 4.55(d).

In light of the foregoing, the criteria for the assignment of a combined 30 percent rating, but no higher, for the service-connected residuals of a SFW injury to Muscle Groups VII and VIII (left wrist) have been met during the entire appeal period, as there are no distinct time periods where the Veteran's symptoms warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

III.  Extra-Schedular Consideration

The issue of an extra-schedular rating was also considered in this case under 38 C.F.R. § 3.321(b)(1).  The United States Court of Appeals for Veterans Claims clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected scars and muscle injuries with the rating criteria.  As discussed above, the nature of the symptoms attributable to the service-connected disability, namely the pain associated with the scars, and the weakness, fatigue, and loss of grip strength associated with the left wrist muscle injury to Muscle Groups VII and VIII are contemplated by the schedular criteria.  Accordingly, referral of the case for consideration of an extraschedular rating is not warranted.  


ORDER

A disability rating in excess of 30 percent for the service-connected facial scars, residuals of a shell fragment wound (SFW) is denied.  

A combined rating of 30 percent, but no higher, for the left wrist and forearm injuries to Muscle Groups VII and VIII is granted, subject to the laws and regulations governing the payment of monetary benefits.

A 10 percent rating for the service-connected scar of the left foot, as a residual of the SFW is granted for the entire appeal period prior to June 5, 2009; a rating in excess of 10 percent is denied.  

A 10 percent rating for the service-connected scar of the left wrist, as a residual of the SFW is granted for the entire appeal period prior to June 5, 2009; a rating in excess of 10 percent is denied.  

A 10 percent rating for the service-connected scar of the right knee, as a residual of the SFW is granted for the entire appeal period prior to June 5, 2009; a rating in excess of 10 percent is denied.  

A 10 percent rating for the service-connected scar of the right lower extremity, lateral aspect, as a residual of the SFW is granted for the entire appeal period prior to June 5, 2009; a rating in excess of 10 percent is denied.  

A 10 percent rating for the service-connected scar(s) of the right ankle, as a residual of the SFW is granted for the entire appeal period prior to June 5, 2009; a rating in excess of 10 percent is denied.  


REMAND

In a November 2010 rating decision, the RO granted the Veteran's claim of service connection for PTSD and assigned a 70 percent rating, effective from May 22, 2009.  In that decision, the RO also granted service connection for neuralgia of the left foot and assigned an initial 10 percent rating, effective from June 5, 2009.  After the RO issued the November 2010 rating decision, the Veteran submitted a timely notice of disagreement (NOD) with that determination in April 2011, seeking an earlier effective date for the grants of service connection.  

Given the Veteran's timely disagreement with these issues, the RO is now required to send the Veteran a SOC as to the issues of entitlement to an effective date prior to May 22, 2009 for the grant of service connection for PTSD and entitlement to an effective date prior to June 5, 2009 for the grant of service connection for neuralgia of the left foot in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29 , 19.30.  Where a Notice of Disagreement has been submitted, the Veteran is entitled to a Statement of the Case.  The failure to issue a Statement of the Case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238   (1999); Godfrey v. Brown, 7 Vet. App. 398   (1995). 

Additionally, the issue of entitlement to an increased rating for the service-connected residuals of a SFW injury to Muscle Group XXIII is also on appeal; however, as noted in the introduction section above, at some point between the time the RO issued the rating decision of October 1995 and the time the RO issued the rating decision of September 1994, the disability rating for the service-connected SFW injury to Muscle Group XXIII appears to have been inadvertently changed from 20 percent to 10 percent.  There is no indication in the record that the RO proposed a reduction in the 20 percent rating at any time, and there appears to be no reason for this change.  Until this matter is resolved, the Board cannot address the issue.  

In this regard, the Veteran has been in receipt of a percent rating under the same Diagnostic Code, since 1970, thus, it appears that the initial 20 percent rating assigned is protected.  See 38 C.F.R. §§ 3.951 , 3.952.

Accordingly, the case is REMANDED for the following action:

1.  Determine whether the disability rating for the service-connected residuals of a SFW injury to Muscle Group XXIII (right shoulder and side of neck) was inadvertently reduced from 20 percent to 10 percent at some point between October 1995 and September 1994, keeping in mind the provisions of 38 C.F.R. §§ 3.951 , 3.952.  Make any appropriate corrections.  

2.  Provide the Veteran with a Statement of the Case as to the issues of entitlement to an effective date prior to May 22, 2009 for the grant of service connection for neuralgia of the left foot, and entitlement to an effective date prior to June 5, 2009 for entitlement to service connection for PTSD in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29 , 19.30.  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal with respect to either of these issues, then the RO should return the claim to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


